Citation Nr: 0115210	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-04 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Determination of the proper initial disability rating for 
disruption of the sternum with displacement of several ribs, 
post operative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1995 to July 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in St. Paul, 
Minnesota (RO) which granted service connection for residuals 
of a rib injury, and assigned a 10 percent disability 
evaluation effective July 1997, and a 20 percent disability 
evaluation effective October 1999.  The veteran urges that he 
is entitled to temporary 100 percent disability evaluations 
for the time period following his two surgeries on his ribs.  
This matter has not been developed for appellate review and 
is referred to the RO for appropriate action.  


REMAND

The veteran essentially contends that the current disability 
evaluation assigned for residuals of a rib injury does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his disability should 
be evaluated as at least 40 percent disabling due to pain and 
physical limitations.  The Board observes that inasmuch as 
this claim is one of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

A preliminary review of the record discloses that the 
veteran, in his Notice of Disagreement, indicated that there 
were recent VA treatment records.  In addition, the veteran's 
private medical records reveal that the veteran may have 
received additional treatment from a private physician for 
residuals of a rib injury.  

The veteran indicated in his November 1999 Notice of 
Disagreement that he sought treatment at the VA Medical 
Center following his first surgery in July 1998.  According 
to the veteran, a VA doctor treated him prior to and 
following the July 1998 surgery.  However, the only VA 
medical records associated with the file are dated October 
1997 through May 1998.  There are no recent VA treatment 
records associated with the veteran's claims file.  Because 
VA is deemed to have constructive knowledge of all VA records 
and, in this case, has actual knowledge of the existence of 
records pertaining to the veteran, such records are 
considered evidence of record at the time a decision is made, 
and should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-
95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error...."). 

In addition, the Board notes that private medical records 
associated with the veteran's claims file include a reference 
to treatment following the veteran's October 1999 surgery.  A 
notation in a private medical record dated October 28, 1999 
indicates that the veteran scheduled a follow-up appointment 
with Bernard Harrison, M.D. in November 1999.  However, it is 
unclear from the evidence of record whether the veteran 
received any additional treatment for his rib disability from 
Dr. Harrison or another physician following his October 1999 
surgery.  There are no further treatment records relating to 
the veteran's rib disability associated with the veteran's 
claims file.  The Board finds that such records are relevant 
to the veteran's claim for an increased rating, and should be 
associated with his claims file.  

Furthermore, the Board also observes that the veteran was 
afforded a VA examination at the Minneapolis, Minnesota VAMC 
in March 2000.  The report from this examination is 
associated with the claims file.  Nonetheless, the diagnosis 
provided on the examination report is ambiguous as to the 
extent of the veteran's disability.  The examiner stated "I 
will now give you the Deluca.  The answer to (1) yes, (2) 
yes, (3) not tested, and (4) the answer is yes."  It appears 
that the examiner, in this portion of the diagnosis, is 
answering questions regarding limitation of function, an 
important component of rating musculoskeletal claims.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
questions are not included in the claims file.  As such, the 
Board requests that the RO include a copy of the questions 
asked of examiner in the claims folder.  

Lastly, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This law 
also eliminated the concept of a well-grounded claim.  This 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, it 
does not appear that the RO has considered whether any 
additional notification or development is required under the 
Veterans Claims Assistance Act of 2000.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who provided him with treatment for his 
rib disability.  After obtaining any 
necessary authorization, the RO should 
obtain and associate those records with 
the claims file.

3.  The RO is asked to include a copy of 
the "DeLuca" questions provided to the 
examiner in the VA examination conducted 
on March 23, 2000.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



